Citation Nr: 0946176	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-15 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, diagnosed as spondolysis and degenerative joint 
disease (DJD). 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, bipolar disorder 
and posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to 
September 1976.

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic cervical spine disorder was not manifest during 
service; a cervical spine disorder was not identified until 
2000. 

2.  The current cervical spine disorder is unrelated to 
service.


CONCLUSION OF LAW

A cervical spine disorder, diagnosed as spondolysis and DJD, 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to the cervical spine or any 
symptoms reasonably attributed thereto.  Although the Veteran 
underwent some treatment for a lumbar spine disorder, no 
complaints related to his cervical spine or neck was made.  
Moreover, no complaints or abnormalities were noted at the 
time of his separation physical examination in September 
1976.  Therefore, a chronic cervical spine disorder was not 
noted in service.
	
	Next, post-service evidence does not reflect cervical spine 
symptomatology for many years after service discharge.  
Specifically, in June and August 2000, while the Veteran was 
receiving inpatient mental health treatment, he complained of 
long standing neck pain that had been exacerbated when a 
fellow ward mate struck him on the neck the previous week.  
X-rays showed spondolysis of the neck.  However, the social 
work progress note from August 2000 indicated that he had 
been diagnosed with arthritis in his neck in 1998.
	
	Even assuming neck pathology as early as the mid or late 
1990's, this treatment comes approximately 22 years after 
discharge.  Therefore, the medical evidence does not reflect 
continuity of symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to the cervical spine for many years, 
the evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  In determining 
whether statements submitted by a veteran are credible, the 
Board may consider internal consistency, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	Specifically, the Board emphasizes the multi-year gap between 
discharge from active duty service (1976) and initial 
reported symptoms related to a cervical spine disorder in 
1998 (nearly a 22-year gap).  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the medical evidence or through 
his statements.
	
	Next, service connection may be granted when the medical 
evidence establishes a medical nexus between active duty 
service and current complaints.  In this case, the Board 
finds that the weight of the competent evidence does not 
attribute the Veteran's cervical spine disorder to active 
duty, despite his assertions to the contrary.    
	
Specifically, the Board finds that the medical evidence does 
not attribute the Veteran's cervical spine disorder to active 
duty.  No treating or examining health care professional has 
ever established or suggested such a relationship and, as 
relevant here, his cervical spine disorder has been 
attributed to an incident in 2000.  Therefore, the evidence 
does not support a finding of medical nexus.

The Board has also considered the Veteran's statements 
asserting a nexus between his cervical spine and active duty 
service.  While the Board reiterates that he competent to 
report symptoms as they come to him through his senses, 
cervical spine disorders, such as DJD or spondolysis, are not 
the types of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in June 2005 and January 2006 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  
 
Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained his service treatment records and 
VA outpatient and inpatient treatment records.    

Moreover, the Board finds that a VA examination on this issue 
is not warranted.  Given the absence of in-service evidence 
of chronic manifestations of the disorder on appeal, the 
absence of identified symptomatology for many years after 
separation, and no competent evidence of a nexus between 
service and the Veteran's claim, a remand for a VA 
examination would unduly delay resolution.
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a cervical spine disorder, diagnosed 
as spondolysis and DJD, is denied.




REMAND

Regarding the Veteran's claim for entitlement to service 
connection for a psychiatric disorder, further notification 
and development of the evidence is required in order to meet 
the requirements of the VCAA.

First, the personnel records indicate that the Veteran served 
in the Marine Corps from August 1974 to September 1976 and 
had 1 year of foreign or sea service, although what specific 
units that he served with are not clear.  However, it does 
not appear that he served in Vietnam, nor does he so allege.  
Rather, he has, at times, asserted in August 2000 that he 
participated in combat during the "retaking of the USS 
MaQuass in 1975," but did not give any details.  On other 
occasions, he indicated that he was not selected for that 
assignment.

A review of historical records, and a reasonable 
interpretation of the Veteran's statements, indicates that he 
was referring to the Marine Corps involvement in the 
attempted retaking of the S.S. MAYAGUEZ, a United States 
merchant ship that was captured by Cambodia's Khmer Rouge 
regime in May 1975 that resulted in a number of Marines 
killed in action.  

To that end, the RO should attempt to verify this alleged 
stressor through all available sources, such as research of 
unit histories and contacting the U.S. Army and Joint 
Services Records Research Center (JSRRC).  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (wherein the Court pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the claimants own personal 
involvement, is not necessary); see also Suozzi v. Brown, 10 
Vet. App. 307 (1997) (independent evidence of the occurrence 
of a stressful event implies the veteran's personal 
exposure).  

Next, at his VA examination in May 2006, the Veteran asserted 
that he was raped while on active duty.  However, he was not 
given the appropriate VCAA notice to support a claim for PTSD 
as the result of a personal assault.  The VCAA letters sent 
to the Veteran also apparently did not include a VA Form 21-
0781a.   

Finally, the Veteran's service treatment records indicate 
episodes of anxiety while on active duty service.  Therefore, 
since he has also been diagnosed with psychiatric disorders, 
to include bipolar disorder and depression, a VA examination 
and opinion is required to determine the relationship between 
active duty and his current symptoms.  See McLendon, 20 Vet. 
App. at 79.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain medical records from the 
Central Alabama Veterans Healthcare 
System (particularly Tuskegee, Alabama) 
since June 2005.  

2.  The Veteran should be provided a 
corrective VCAA notice letter specifying 
what evidence is necessary to support a 
claim for PTSD as the result of a 
personal assault under 38 C.F.R. 
§ 3.304(f)(3) (2009).  

He should specifically be asked to 
provide the names and locations of all 
the units he served with during his 
active duty service.  He should also be 
asked to provide details of the personal 
assault he asserted happened while on 
active duty.

3.  An effort should be made to request 
from Headquarters, U.S. Marine Corps, all 
available personnel records related to 
the Veteran's service.  

4.  Once this development is completed, 
the RO should contact the JSRRC located 
at 7701 Telegraph Road, Kingman Building, 
Room 2C08, Alexandria, VA 22315-3802 and 
request a search of the Veteran's units 
for their involvement in the SS MAYAGUEZ 
incident in May 1975.  

5.  The RO should schedule the Veteran 
for an appropriate examination to 
determine the nature and etiology of his 
psychiatric disorder(s).  The claims file 
should be made available to the examiner 
in conjunction with the examination.  

For each diagnosed psychiatric 
disability, the examiner is requested to 
state whether it is at least as likely as 
not (a 50 percent probability or higher) 
that the Veteran's psychiatric disorder 
is related to service.  All opinions are 
to be accompanied by a clear rationale 
consistent with the evidence of record.

If PTSD is diagnosed, the examiner is 
asked to identify which in-service 
stressors establish the basis of the 
diagnosis.

6.  Upon completion of the above, the RO 
should then readjudicate the issue of 
service connection for a psychiatric 
disorder on the merits and consider all 
evidence received since the issuance of 
the statement of the case.  

If the benefits sought are not granted, 
the Veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


